ICJ_074_TransborderArmedActions_NIC_HND_1988-12-20_JUD_01_PO_04_EN.txt. 133

SEPARATE OPINION OF JUDGE SHAHABUDDEEN

Its general interest apart, this case is one of importance to a hitherto
untested branch of the institutional structure of a major region. I agree
with the Judgment of the Court but have some additional views on matters
of approach, analysis and reasoning. The issues involved would also, I
think, admit of more specific treatment and of some account being taken
of the regional literature cited by both sides. They relate to the questions
(i) whether Article XXXI of the Pact of Bogota is an undertaking to file
optional clause declarations; (ii) whether the reservations to Honduras’s
optional clause declaration of 1986 apply to its obligations under
Article XXXI; (iii) whether conciliation is a precondition to the right to
move the Court under Article XX XI; (iv) whether the negotiation require-
ment of Article II has been satisfied; and (v) whether the Contadora
process is a bar to these proceedings under Article IV. It may be that the
Judgment of the Court can be strengthened on each of these five points.

T, WHETHER ARTICLE XX XI OF THE PACT OF BOGOTA IS AN
UNDERTAKING TO FILE OPTIONAL CLAUSE DECLARATIONS

I commence by stating my approach to two aspects of the Judgment of
the Court as it relates to this important jurisdictional issue. These two
aspects are presented in paragraph 29 of the Judgment, in which the Court
notes that:

“Honduras first draws attention to the fact that Article XXXI
begins with the words, ‘In conformity with Article 36, paragraph 2,
of the Statute of the International Court of Justice’, and that the
wording of the rest of the Article is almost identical with that of
Article 36, paragraph 2.”

On this basis Honduras submitted that Article XXXI “obligated the
parties to accept the compulsory jurisdiction of the Court ‘in conformity
with Article 36, paragraph 2, of the Statute’”, and that it would be “in con-
formity with” this provision for a party to the Pact to make a declaration
from time to time and to vary or terminate it by making a subsequent
declaration.

As to the opening words of Article XXXI, “In conformity with Ar-
ticle 36, paragraph 2, of the Statute”, this phrase, being followed imme-

68
134 ARMED ACTIONS (SEP. OP. SHAHABUDDEEN)

diately by the words “the High Contracting Parties declare .. .”, clearly
relates to a declaration which was thereby being actually made, operating
to designate it as a declaration of the kind visualized by Article 36,
paragraph 2, and not to declarations to be made in future. Hence the
remark by Mr. Garcia-Amador (cited more fully below) that “the Pact
itself constitutes an unconditional declaration of the type foreseen in” Ar-
ticle 36, paragraph 2, of the Statute of the Court. In the result, the effect of
the opening words of Article XXX], relied on by Honduras, was exhausted
at the commencement of the Pact. If the words were intended to relate to
an ambulatory competence to make future declarations, simpler and less
subtle ways of expressing the intention should have been available.

As to the argument that, apart from the opening words referred to
above, the wording of Article XX XI of the Pact is almost identical with
that of Article 36, paragraph 2, of the Statute of the Court, it was indeed
the contention of Honduras that Article XXXI was a provision which
“merely reproduces the terms of Article 36, paragraph 2”. Although this
view may claim support from remarks to be occasionally found in the
literature on the subject, for the reasons given above it seems to me
that Article XXXI was intended as an exercise of a faculty created by
Article 36, paragraph 2, and was not conceived of as a mere reproduc-
tion of the latter. For, whereas Article 36, paragraph 2, provides that par-
ties to the Statute “may ... declare ...”, in Article XXXI, as has been
noticed, parties to the Pact state that, “in conformity with” Article 36,
paragraph 2, they “declare ...”. The idea (referred to, for example, in
Roberto Cordova, “El Tratado Americano de Soluciones Pacificas —
Pacto de Bogota”, Anuario Juridico Interamericano, 1948, pp. 11-12) that
Article XXXI is a mere reproduction of Article 36, paragraph 2, seems
traceable to a remark made by Mr. Belaünde of Peru during the opening
stages of the relevant discussions in Committee II of the Ninth
International Conference of American States, held in Bogota in 1948,
when he said “that Article XVII [XXXI] does no more than transcribe
Article 36 of the Statute of the International Court of Justice” (trans-
lation by the Registry). [“{E]\ Articuio XVII [XXXI] no hace otra cosa
que transcribir el Articulo 36 del Estatuto de la Corte Internacional de
Justicia.” (Novena Conferencia Internacional Americana, Actas y Docu-
mentos, Vol. IV, Bogota, 1953, p. 161.)] But, overtaking that remark, the
ensuing discussions went on to recognize, as Mr. Belaünde himself did
and as paragraph 32 of the Judgment of the Court seems to do, that
the Article was in fact intended as an immediate general declaration of
acceptance of the compulsory jurisdiction of the Court and, indeed, as
a general declaration which, so far as parties to the Pact were concerned,
was to be free of any reservations annexed to any separate declarations
made or to be made by them under Article 36, paragraph 2, of the Statute.
In effect, it is not the case that Article XXXI “obligated the parties to
accept the jurisdiction of the Court ‘in conformity with Article 36,
paragraph 2, of the Statute’” : it was intended as being in itself an accept-

69
135 ARMED ACTIONS (SEP. OP. SHAHABUDDEEN)

ance of such jurisdiction. In the circumstances, there is need for caution
in taking at face value the original remark by Mr. Belaünde that
Article XXXI of the Pact was a mere reproduction of Article 36, para-
graph 2, of the Statute.

Speaking of draft Article XX XI, Mr. Soto del Corral of Colombia did
say at the 1948 Conference, “This article in the draft develops the prin-
ciple contained in paragraph 1 of Article 36 of the Statute of the Court.”
(Translation by the Registry.) (“Este articulo del proyecto desarrolla el prin-
cipio contenido en el ordinal 1 del Articulo 36 del Estatuto de la Corte.”
(Actas y Documentos, Vol. IV, p. 157.)] Nicaragua, I believe, intended to
place some reliance on that statement for its own interpretation of Arti-
cle XXX] as being linked to Article 36, paragraph 1. In my opinion, how-
ever, reading his interventions as a whole, Mr. Soto del Corral was far
from wishing to modify the conclusion which I draw from his earlier and
main statement (ibid., pp. 156-157) to the effect that Article XXXI was
intended to be a declaration made by each State of acceptance of the com-
pulsory jurisdiction of the Court under Article 36, paragraph 2, of its Stat-
ute — and it was on him that the principal responsibility fell to report on
the draft provision. I interpret the above excerpt from his statement as
signifying that, in serving this collective purpose, Article XX XI would be
operating as a development or extension of the conventional idea incor-
porated in Article 36, paragraph 1, in the sense that a treaty would be made
to serve as machinery for effecting a collective declaration under Arti-
cle 36, paragraph 2, of the Statute, and not that Article XX XI would in fact
confer a conventional jurisdiction under Article 36, paragraph 1, or that
the latter would be applied as it stood. Article 36, paragraph 2, as is
known, represents a compromise formula resulting from a Brazilian ini-
tiative taken during the drafting of the Statute of the Permanent Court.
Latin American jurists were well acquainted with it and with the distinc-
tion between it and Article 36, paragraph 1 — a distinction explicitly
observed in the contrasting wording of Articles XXXI and XXXII.
They presumably meant what they seemed to be saying in Article XXXI.

However, whether the intention was to vest jurisdiction under Arti-
cle 36, paragraph 1, or under Article 36, paragraph 2, of the Statute of the
Court, the idea in either case was to make an operationally effective grant
on a uniform basis. On either view, given the jurisdictional discrepancies
which it can obviously produce ratione temporis, ratione personae and
ratione materiae, the Honduran contention is inconsistent with the
actual intention of the parties at Bogota.

Some comparisons may be usefully made. In the Novena Conferencia
Internacional Americana (op. cit., pp. 6 ff.), is set out the 1947 “Proyecto de
Sistema Interamericano de Paz”. Article X VIII, which visualized reference

70
136 ARMED ACTIONS (SEP. OP. SHAHABUDDEEN)

to the International Court of Justice, contemplated separate declarations
having to be made under Article 36, paragraph 2, of the Statute of the
Court (see also para. 25 of the Report on the draft, Novena Conferencia
Internacional Americana, Actas y Documentos, Vol. IV, p. 21). Alluding
to Article XVII relating to arbitration, Article XVIII stated in part:

“Notwithstanding the provisions of the preceding Article, the
parties may, if they so agree, submit their disputes to the Interna-
tional Court of Justice, when they have previously accepted the com-
pulsory jurisdiction of the Court under the terms of Article 36 of its
Statute ...” (translation by the Registry). [“No obstante lo establecido
en el articulo anterior, se reconoce a las partes, si se pusieren de
acuerdo en ello, la facultad de someter sus controversias a la Corte
Internacional de Justicia, cuando hubieren aceptado con anteriori-
dad la jurisdicciôn obligatoria de la misma, en los términos del
Articulo 36 de su Estatuto .. .” (Jbid., p. 9).]

The differences between this provision and Article XXXI of the Pact are
striking.

During the 1985 proceedings of the Inter-American Juridical Com-
mittee which reviewed the adequacy of the Pact, the learned Venezuelan
delegate Mr. Luis Herrera Marcano, demonstrating clear understanding of
the existing position, proposed that Article XXXI of the Pact be amended
to read:

“When ratifying the present Treaty or at any time thereafter, each
State may declare that it recognizes, on the basis of reciprocity, with
respect to any other American States ... etc.”

The suggested amendment was not adopted (see the opinion of the Com-
mittee — OEA/Ser.G, CP/doc.1603/85, 3 September 1985, pp. 14-15 —
Annex 23 to the Nicaraguan Counter-Memorial). That the amendment
was proposed and not accepted is however indicative of the generally
received meaning of the existing provision as not being dependent on
the making of separate declarations.

Some evidence, if it were needed, exists of acceptance within the inter-
national community of the essential distinction in law between recogniz-
ing, and undertaking to recognize, the compulsory jurisdiction of the
Court under the optional clause. Thus, Article 3 of the Protocol for Pacific
Settlement of International Disputes adopted by the General Assembly of
the League of Nations on 2 October 1924 stated in part:

“The Signatory States undertake to recognize as compulsory, ipso
facto and without special agreement, the jurisdiction of the Per-
manent Court of International Justice in the cases covered by para-
graph 2 of Article 36 of the Statute of the Court...”

71
137 ARMED ACTIONS (SEP. OP. SHAHABUDDEEN)

Likewise, Article V of the Treaty of Friendship and General Relations
between Italy and the Philippines of 9 July 1947 reads:

“[Tlhe Contracting Parties undertake to recognize as compulsory,
ipso facto and without a special Convention, the jurisdiction of the
International Court of Justice in accordance with Article 36, para-
graph 2, of the Statute of the Court.”

Article XXXI of the Pact of Bogota does not use language under which
the signatory States “undertake to recognize. . .”. Had this been the word-
ing, the Honduran argument might have had some foundation.

The foregoing accords with the practice observed by parties to the
Pact as regards the relationship between Article XXXI of the Pact and
Article 36, paragraph 2, of the Statute. In addition to the matters referred
to in the first half of paragraph 40 of the Judgment of the Court, it may be
observed that, aside from El Salvador, which later denounced it, the Pact
was ratified by thirteen States. Five of these, Costa Rica, Brazil, Peru,
Paraguay and Chile did so respectively on 6 May 1949, 16 November
1965, 26 May 1967, 27 July 1967 and 15 April 1974. Costa Rica deposited
a declaration under Article 36, paragraph 2, of the Statute only on 20 Feb-
ruary 1973. Paraguay regarded itself as having no declaration in force
after its 1938 termination of the declaration made by it in 1933 in favour
of the Permanent Court. The last Brazilian declaration, which was
made on 12 February 1948, expired five years later. Peru and Chile have
never had any declaration in force at any time since ratifying the Pact.
The material presented to the Court does not suggest that any of these
five States was ever criticized by any other State, or by any qualified
commentator, as being in breach of any undertaking given by them in
Article XX XI of the Pact to make such declarations. If, as seems prob-
able, there was no such criticism — and the general question whether
any State was ever so criticized was before both sides — this would
diminish the credibility of any claim that Article XXXI of the Pact was
understood by the parties as such an undertaking.

As observed in paragraph 30 of the Judgment, while considering that
Article XX XI of the Pact was intended to confer compulsory jurisdiction
under the optional clause, Honduras submitted that the Article gave
a party an option to implement that intention in one of three possible
ways. Iam unable to see anything in the Article which gave an option as to
methods of implementation. Honduras presented no authority in support
of its contention and did not succeed in reconciling it with the text of
Article XXXI of the Pact or with the actual intention at Bogota or
with the evolution of Latin American interest in the subject of compulsory
judicial settlement. In addition, the contention is not, in my opinion,
consistent with the comparisons and considerations referred to above.

72
138 ARMED ACTIONS (SEP. OP. SHAHABUDDEEN)

II. APPLICABILITY OF THE 1986 HONDURAN RESERVATIONS
TO ARTICLE XX XI OF THE PACT OF BOGOTA

A problem arises as a result of an undetermined question as to the pre-
cise character of the jurisdiction conferred by Article XXX] of the Pact of
Bogota. As the Court has pointed out in paragraph 45 of its Judgment, in
the case of Article XXXII of the Pact, the jurisdiction conferred by that
provision is therein described as “compulsory” even though it is ex-
pressed to be related to Article 36, paragraph 1, of the Statute of the Court.
There has been no suggestion that Article XXXII of the Pact confers com-
pulsory jurisdiction under Article 36, paragraph 2, of the Statute; no more
than in the case of treaties which (possibly for reasons of drafting conveni-
ence) in fact refer to Article 36, paragraph 2, of the Statute or use elements
of its language, but without purporting to be declarations made under it.
See, for example, Article 1 of the Convention between Denmark and Fin-
land for the Pacific Settlement of Disputes, 1926; Article III of the Treaty
between Brazil and Venezuela for the Pacific Settlement of Disputes, 1940;
Article 8 of the Treaty of Brussels, 1948; Article 17 of the Revised General
Act for the Pacific Settlement of International Disputes adopted by the
General Assembly of the United Nations on 28 April 1949; Articles 1, 2
and 3 of the Convention concerning Judicial Settlement between Greece
and Sweden, 1956; and Article | of the European Convention for the
Peaceful Settlement of Disputes, 1957. Treaties of this kind may indeed
confer a kind of compulsory jurisdiction while still falling under Ar-
ticle 36, paragraph 1, of the Statute of the Court. This is because of the
circumstance that, although reference to “the compulsory jurisdiction”
of the Court is usually understood as a reference to its jurisdiction under
Article 36, paragraph 2, of its Statute, the declaratory procedure of that
provision is not the only one by which the Court may be vested with com-
pulsory jurisdiction in a generic sense. The conventional procedure of
Article 36, paragraph 1, of the Statute may equally be employed to confer
onthe Court a compulsory jurisdiction which may be invoked unilaterally
by any party to the convention. The authorities, which need not be
cited, show that the greater part of the Court’s compulsory jurisdiction
in fact rests on such a basis.

As mentioned below, however, a historically attested current of aspira-
tion within the region flowed in the direction of vesting the Court with true
compulsory jurisdiction. Though falling short of that aim, Article 36,
paragraph 2, of the Statute, as a compromise substitute, was tradition-
ally associated with it. Possibly this explains why, in contrast with instru-
ments of the kind referred to above and uniquely amongst compromissory
clauses in treaties so far engaging the attention of the Court, Article XX XI
of the Pact was cast in a form which, as has been seen and as paragraph 32
of the Judgment of the Court seems to recognize, suggests that the par-
ties were in fact engaged in making a declaration under Article 36, para-

73
139 ARMED ACTIONS (SEP. OP. SHAHABUDDEEN)

graph 2, of the Statute of the Court. It is possible (though countervailing
arguments are also conceivable) to think of reasons why their intention
could not take effect within the framework of Article 36, paragraph 2 —
it may, in particular, encounter difficulties relating to the deposit and
notification requirements. In that event, it may be possible to think
of reasons why it should fall to be construed in law as conferring a con-
ventional jurisdiction under Article 36, paragraph 1.

The problem which arises is that the Court has concluded that it has
jurisdiction under Article XXXI of the Pact but without specifying
whether such jurisdiction is exercisable under Article 36, paragraph 1, or
under Article 36, paragraph 2, of the Statute. Had a determination been
made as to which of these two heads of jurisdiction was applicable, the
question of the effect, if any, of the 1986 Honduran reservations (assum-
ing these to be otherwise valid) could have been dealt with exclusively
in relation to the head determined. It is not my intention to suggest how
the Court might have made this determination. However, as none has
been made, the question of the effect, if any, of the Honduran reserva-
tions on the obligations of Honduras under Article XX XI has had to be
dealt with by the Court in relation to both of the two possible heads of
jurisdiction on the assumption that Article XXXI confers jurisdiction
under one or the other of them. And I agree with the conclusion reached.
But I also consider that this aspect of the Judgment leaves room for
development.

The position under Article 36, paragraph 1, of the Statute is disposed of
easily enough. Nicaragua’s conception of Article XXXI of the Pact as
conferring a conventional jurisdiction on the Court under that provision
would, if sound, support its further position that the jurisdiction so con-
ferred could not be affected by any reservation annexed to any declaration
made by Honduras under Article 36, paragraph 2, of the Statute (see the
Nuclear Tests cases (I.C.J. Reports 1974), discussed in Eduardo Jiménez
de Aréchaga, “International Law in the Past Third of a Century”, Col-
lected Courses of the Hague Academy of International Law, Vol. 159
(1978-D, p. 155). Since the jurisdiction would be conferred by treaty,
treaty law stricto sensu would apply to prohibit any reservations from
being made except at the time of signature or ratification of the Pact or
adhesion to it.

The position is less straightforward if Article XXXI of the Pact falls
to be treated as a declaration collectively made under Article 36,
paragraph 2, of the Statute. On the question whether Honduras’s 1986
reservations could limit its obligations under Article XX XI, counsel for
Nicaragua did indeed take the position that for a

“Honduras to prevail on that issue, it must show that Article XXXI
of the Pact is essentially identical to a declaration under the optional

74
140 ARMED ACTIONS (SEP. OP. SHAHABUDDEEN)

clause. Then and only then would the reservation of 6 June 1986 also
limit its obligations under Article XXXI.”

I do not see the way ahead as clearly as that. The attempt by Nicaragua
to place Article XXXI of the Pact under Article 36, paragraph 1, of the
Statute is not, I think, the only mode of insulating the former from
such a reservation. In my view (which, I believe, is consistent with para-
graph 33 of the Judgment of the Court), Article XX XI may be equally
immune from such a reservation even if it falls to be treated as a declara-
tion collectively made under Article 36, paragraph 2. The matter is one
of some difficulty but may, I think, be approached in the following way.

It is the case that, historically, Article 36, paragraph 2, of the Statute of
the Court was constructed only with unilateral declarations in view.
Whether this is sufficient to operate as a permanent brake on development
in the direction of permitting States to do together what they may do sep-
arately is a question into which I do not myself enter. It is enough for pres-
ent purposes to observe that if, indeed, as must be assumed in this branch
of the case, Article XX XI of the Pact does constitute a valid collective
declaration under the optional clause (a possibility not so far falling to be
assessed by the Court), this would represent a materially new legal pheno-
menon. The consistency with which the Court and its predecessor have
affirmed the concept of unilaterality in cases of individual dec-
larations would not be a self-evident justification for visiting the full im-
plications of the concept on such a phenomenon. For, if Article 36,
paragraph 2, of the Statute of the Court is permissive of a collective dec-
laration being made by treaty, it would seem to follow that that provision
equally lets in the application of treaty law to the question whether the juris-
diction conferred by such a declaration can be unilaterally terminated or
varied. In the absence of an appropriate enabling reservation made to the
treaty itself at the time of signature, ratification or adhesion, a negative
answer would seem to suggest itself to that question. Consequently,
Honduras’s obligations under Article XXXI of the Pact could not be
terminated or modified by the reservations to its 1986 optional clause
declaration.

What, however, is the position if, though collectively made by treaty, a
declaration is regarded as retaining an indestructibly unilateral character
in so far as each party is concerned ? In my view, this should not materially
affect the position. Apart from defining relations inter partes, the treaty
would fall to be read as a statement by each party of the nature and terms
of the declaration so made by it, and of its intention in making it. Where a
State has more than one declaration in force under Article 36, para-
graph 2, of the Statute (a possibility which, I believe, both sides accepted)

75
141 ARMED ACTIONS (SEP. OP. SHAHABUDDEEN)

the operation of one is not automatically affected by changes in the other.
This is because of the “rule of international law that a State cannot uni-
laterally release itself from international engagements except in accord-
ance with their terms” (H. W. Briggs, “Reservations to the Acceptance of
Compulsory Jurisdiction of the International Court of Justice”, Collected
Courses of the Hague Academy of International Law, Vol. 93 (1958-T),
p. 278), or, as it has been put more specificaliy, of the rule that “termina-
tion of a declaration of acceptance is only permissible within the limits set
by the declaration itself” (J. H. W. Verzijl, “The System of the Optional
Clause”, International Relations, Vol. 1, No. 12, October 1959, p. 607).
Again, although an optional clause declaration is in some respects differ-
ent from the kind of unilateral declaration considered in the Nuclear Tests
(Australia v. France) case (1.C.J. Reports 1974), the observation therein
(p. 267, para. 43), which commended itself to the Court in the Military and
Paramilitary Activities in and against Nicaragua, Jurisdiction and Admissi-
bility case (1.C.J. Reports 1984, p. 418, para. 59), may well be cited as
follows:

“When it is the intention of the State making the declaration that it
should become bound according to its terms, that intention confers
on the declaration the character of a legal undertaking, the State
being thenceforth legally required to follow a course of conduct
consistent with the declaration.”

It is true that in the case last mentioned, speaking of the United States
declaration of 1946, the Court held that a right to modify or terminate is “a
power which is inherent in any unilateral act of a State” (ibid., p. 419,
para. 61; see also pp. 466-467 per Judge Mosler, and p. 552 per Judge
Sir Robert Jennings). This, it may be thought, would apply to Arti-
cle XXXI of the Pact if, though collectively made, it is viewed as amount-
ing quintessentially to a unilateral declaration by each party to the Pact of
acceptance of compulsory jurisdiction under the optional clause. But
each case is to be understood within its own factual and legal framework.
The cited dictum, which stands to be qualified by the observation earlier
quoted from the Nuclear Tests (Australia v. France) case, was not ad-
dressed to conditions and circumstances such as those governing Arti-
cle XXXT as a pledge to the creation of a durable regional régime of com-
pulsory judicial settlement. Even if considered as unilaterally given, that
pledge, as reinforced by good faith, clearly excluded a right of termination or
modification as long as the State concerned continued as a party to the Pact.

Honduras relied on the case concerning the Arbitral Award Made by the
King of Spain on 23 December 1906 (1.C.J. Reports 1960, p. 192), in con-
junction with the Nicaraguan reservation to the Pact and the compromis
of 1957, in support of a contention that the procedures therein employed

76
142 ARMED ACTIONS (SEP. OP. SHAHABUDDEEN)

evidenced a certain unity of jurisdictional base between Article XXXI of
the Pact and Article 36, paragraph 2, of the Statute such that reservations
properly made by a State to the former automatically applied to a dec-
laration made by it under the latter, and vice versa. The material before
the Court did not clearly disclose Nicaragua’s reason for entering the reser-
vation, the relevant part of which reads thus:

“The Nicaraguan Delegation, on giving its approval to the Ameri-
can Treaty on Pacific Settlement (Pact of Bogota) wishes to record
expressly that no provisions contained in the said Treaty may preju-
dice any position assumed by the Government of Nicaragua with
respect to arbitral decisions the validity of which it has contested on
the basis of the principles of international law, which clearly permit
arbitral decisions to be attacked when they are adjudged to be
null or invalidated. Consequently, the signature of the Nicaraguan
Delegation to the Treaty in question cannot be alleged as an accept-
ance of any arbitral decisions that Nicaragua has contested and the
validity of which is not certain...”

On the face of the reservation, it seems that Nicaragua considered that it
had an existing right to challenge the validity of the award but appre-
hended that something in the Pact might be construed as an acceptance of
the award by it. The reservation was accordingly directed to preserving
Nicaragua’s right to challenge the award simpliciter, as distinguished from
limiting or prescribing the fora in which such a challenge might be
brought. In particular, the reservation did not appear to have been di-
rected to the question whether or not such a challenge might be brought
under Article XXXI of the Pact. Indeed, being interested in challenging
the award, it is not easy to see why Nicaragua should have wished to
exclude the case from the jurisdiction conferred on the Court under Ar-
ticle XXXI of the Pact, if it would have been otherwise cognizable there-
under. In this latter respect, however, it seemed arguable that, Nicaragua
having challenged the award since 1912, the question of the validity of the
award constituted a pre-existing dispute which would in any event be
excluded.from litigation under Article XXX] of the Pact by reason of the
terms of both that Article and Article IT. (Compare Article XX XVIII, and
see Galo Leoro F., “La Reforma del Tratado Americano de Soluciones
Pacificas o Pacto de Bogota”, Anuario Juridico Americano, 1981, pp. 48 ff.;
Opinion of the Inter-American Juridical Committee on the American Treaty
on Pacific Settlement (Pact of Bogota), OEA/Ser.G, CP/doc.1603/85,
3 September 1985, pp. 8-9, and “Analysis of the American Treaty on Pacific
Settlement ...”, by the Rapporteur of the Committee, contained in this
- document, pp. 49-50 — Annex 23 to the Nicaraguan Counter-Memorial;
and the case concerning the Arbitral Award Made by the King of Spain on
23 December 1906 (I.C.J. Reports 1960, p. 203).) It followed that, if the
Nicaraguan reservation itself did not need to and did not in fact have an
independent exclusionary effect in relation to Article XX XI, no question

77
143 ARMED ACTIONS (SEP. OP. SHAHABUDDEEN)

could arise of the reservation automatically operating to exclude the case
from Nicaragua’s declaration under Article 36, paragraph 2, of the Statute
of the Court, even supposing the correctness of the Honduran thesis of a
common jurisdictional base.

Argument in favour of a different interpretation of the purpose of the
reservation may be made on the basis of clause 6 of the 1957 compromis
which stated that in

“accepting ... the pertinent application of the Pact of Bogota to the
case here considered, the High Contracting Party! that made a reser-
vation to the aforesaid international agreement declares that the
aforesaid reservation shall not take effect”.

A possible response to such an argument is that the first part of the clause
(which did not refer to the reservation) was intended to reflect a contrac-
tual extension of the Pact, as between the two parties, to a case which,
considered as relating to a pre-existing dispute, would otherwise have
been excluded by the Pact itself from judicial settlement under it, while the
second part (which did refer to the reservation and should therefore be
construed reactively to it) would have operated to enable Honduras to
argue, if it wished and thought it could, that the Pact did constitute accept-
ance by Nicaragua of the award. On this reading, the compromis did not
necessarily imply that the reservation had been intended to exclude the
case from Article XXX] of the Pact. It is nevertheless proper to recognize
that the interpretation of the compromis on this point is a matter of some
difficulty.

However, even if the above interpretation of the reservation is wrong
with the consequence that the reservation should be viewed as intended to
exclude the particular case from Article XX XI of the Pact, the evidence
does not satisfactorily establish that a reservation made by a State to Arti-
cle XXXI of the Pact was regarded as automatically applying to a declar-
ation made by it under Article 36, paragraph 2, of the Statute or that it was
the purpose of the compromis to remove any such automatic effect of the
Nicaraguan reservation from the declaration made by Nicaragua under
Article 36, paragraph 2. Relying on supporting material presented by him
in the Military and Paramilitary Activities in and against Nicaragua, Juris-
diction and Admissibility case (I.C.J. Reports 1984), counsel for Nicaragua
contended that the compromis was due to a belief by Honduras

“that if it made an application under the optional clause declarations

! The Spanish text likewise spoke of “la Alta Parte Contractante” but the French
translation in the published pleadings reads, “les Hautes Parties contractantes déclarent
que toute réserve qu’elles auraient faite audit pacte ne produira aucun effet”. See and
compare the case concerning the Arbitral Award Made by the King of Spain on 23 Decem-
ber 1906, I.C.J. Pleadings, Vol. 1, pp. 32, 207, 209, and Annex | to the original Nicara-
guan Counter-Memorial in that case, p. 14.

78
144 ARMED ACTIONS (SEP. OP. SHAHABUDDEEN)

it would be putting in issue the validity of the Arbitral Award, which
it did not want to do because it regarded the Award as unquestion-
ably valid”,

a contention to which Honduras does not appear to have made any, or
any substantial, response. In all the circumstances, even if the Nicaraguan
reservation was intended to exclude jurisdiction under Article XXXI
of the Pact, I cannot draw from the 1957 compromis any reliable inference
of the particular kind proposed by Honduras.

As remarked above and as is noticed in paragraphs 37 and 38 of the
Judgment of the Court, it is clear that the 1948 Conference concluded
by taking the view that, as among members of the Pact, Article XXXI
imposed an obligation which, in the absence of an appropriate reserva-
tion to the Pact itself, would not be subject to any reservations annexed
to any separate declarations made or to be made under Article 36, para-
graph 2 (see the interventions of Mr. Soto del Corral, Mr. Enriquez
and Mr. Belaünde in Novena Conferencia Internacional Americana,
Vol. IV, pp. 161-167 and 171-172). It offends logic, strains credulity and
conflicts with the travaux préparatoires of the 1948 Conference (used with
due caution) to suppose that reservations attached to any of the separate
declarations later made by Honduras under Article 36, paragraph 2, of
the Statute could affect the obligations assumed by it under Article XX XI
of the Pact.

TI]. APPLICABILITY OF CONCILIATION TO ARTICLE XXXI
OF THE PACT OF BOGOTA

agree with the Judgment of the Court that conciliation is not a precon-
dition to the right to litigate under Article XXXI of the Pact. I agree in
particular that Articles XXXI and XXXII separately and autonomously
confer jurisdiction on the Court to determine disputes. I wish, however, to
explain my approach to three aspects. The first concerns the substantive
relationship between the two Articles. The second concerns the textual
relationship between them. And the third concerns the views of the pub-
licists on the relationship.

As to the first aspect, in paragraph 47 of its Judgment the Court holds
that it is “not pertinent ... what interpretation is given to Article XXXII
... as regards the nature and the subject-matter of the disputes to which
that text applies”. It seems to me, however, that, if that approach is
relaxed, the way will be made clear for further analysis confirmatory of
the decision reached.

The Inter-American Juridical Committee, which prepared the 1947
draft, was itself aware of contemporary debate on the subject of justicia-
bility of disputes, its report reading:

“The Committee realizes that there is a respectable body of legal
opinion which considers that no distinction can be made between

79
145 ARMED ACTIONS (SEP. OP. SHAHABUDDEEN)

disputes which are juridical in character and those which are not. It
did not, however, consider it necessary to opt for one or the other in
this respect, since the draft envisages arbitration for all disputes.”
(Translation by the Registry.) [“El Comité se da cuenta de la existencia
de una respetable corriente doctrinaria, en el sentido de que no
puede distinguirse entre las controversias de caracter juridico y las
que no lo son. Pero no se ha considerado necesario tomar partido a
este respecto, ya que el proyecto contempla el arbitraje para todas
las controversias.” (Novena Conferencia Internacional Americana,
Actas y Documentos, Vol. IV, p. 21, para. 28).]

In addition to the explanation given by the Committee, the judicial settle-
ment provisions of its draft, besides not being of a compulsory character,
did not involve the problems of categorization of disputes later precipi-
tated by the contrasting language of Articles XXXI and XXXII of the
1948 Pact. Speaking of Article XXXII, Mr. Eduardo Jiménez de Aréchaga
(“Tentativas de Reforma del Pacto de Bogota”, Anuario Juridico Interam-
ericano, 1986, pp. 5-6), considered that purely political disputes were not
justiciable but nevertheless seemed to accept that “by means of this provi-
sion it becomes possible to submit to the Court questions which are purely
political, in which one party asserts a concern and not a right” (translation
by the Registry). [“se procure, mediante este precepto, someter a la Corte
cuestiones puramente politicas en que una parte alegue un interés y no un
derecho”.] Other publicists support this latter view as corresponding to
the actual intention of the framers of the Pact. It would also seem consist-
ent with the circumstance that Article XXXII follows up the conciliation
procedures of Articles XV to XXX which extend to all disputes. This view
of the actually intended scope of Article XXXII may assist in appraising
the relationship between that Article and Article XXXI, the latter being
expressly limited to juridical disputes.

However, even if it is not necessary to determine whether non-legal dis-
putes were intended to be comprehended by Article XXXII, the analysis
is distinctly aided by considering whether legal disputes are covered. And
it would seem to me that they are.

The position defined in paragraph 52 of the Judgment of the Court is to
the effect, as I understand it, that the Court is only concerned with cases
involving a “legal dispute, in the sense of a dispute capable of being settled
by the application of principles and rules of international law”. This
seems to accord with recent thinking as expressed, for example, in
Eduardo Jiménez de Aréchaga (Joc. cit., p. 6); Galo Leoro F., “La Reforma
del Tratado Americano de Soluciones Pacificas o Pacto de Bogota” (loc.
cit., pp. 58-59); Sir Robert Jennings, “International Force and the Inter-
national Court of Justice” (in Antonio Cassese (ed.), The Current Legal
Regulation of the Use of Force, 1986, pp. 326-327); and Hermann Mos-

80
146 ARMED ACTIONS (SEP. OP. SHAHABUDDEEN)

ler, “Political and Justiciable Legal Disputes: Revival of an Old Con-
troversy ?” (in Bin Cheng and E. D. Brown (eds.), Contemporary Problems
of International Law: Essays in Honour of Georg Schwarzenberger on his
Eightieth Birthday, 1986, p. 224). (Cf. André Beirlaen, “La distinction
entre les différends juridiques et les différends politiques dans la pratique
des organisations internationales”, Belgian Review of International Law,
Vol. XI, 1975-I, pp. 405 ff.) Coupling the position so taken by the Court
with the difficulty of imagining a legal dispute which is not comprehended
by the optional clause categories adopted in Article XXXI (see S. Ro-
senne, The Law and Practice of the International Court of Justice, 1965,
Vol. 1, p. 376), it is not easy to see what purpose is served in relation to the
Court by Article XXXII unless this does in fact embrace legal disputes as
enumerated in Article XX XI. Whatever else Article XXXII may in fact
have been intended by its framers to cover, there seems to be a clear
balance of opinion amongst the commentators that it does apply to such
disputes.

However, if Article XXXII does embrace legal disputes, then, unless
Article XX XI was intended to give a right to sue without a need for com-
plying with the preconditions referred to in the former, it is difficult to see
the need for Article XX XI, since Article XXXII would cover the same
disputes subject to compliance with the same preconditions. Apart from
colliding with the cautionary principles of treaty interpretation relating to
a reading productive of redundancy (see Charles Rousseau, Droit interna-
tional public, 1970, Vol. 1, pp. 271-272), so hollow a consequence would be
surprising in the light of the general object and purpose of the Pact, which,
as indicated in paragraph 46 of the Judgment of the Court, was intended
to enhance the level of regional commitment to compulsory judicial settle-
ment of inter-American disputes. True, Article XXXI appears to have
been the result of on-the-spot drafting and decision-making at Bogota;
but, viewed over a larger time-scale, it seems to have been the natural pro-
duct of a longer process of gestation. Under the General Treaty of Inter-
American Arbitration, 1929, participating States committed themselves to
accept compulsory arbitration of disputes relating to the four categories
of matters specified in the second paragraph of Article 36 of the Statute of
the Permanent Court (corresponding to Article 36, paragraph 2, of the
Statute of the present Court). Thereafter, a long quest by some American
States after true compulsory judicial settlement failed to find a place
within the structure of the present Court when it was established in 1946,
as it had failed when the Permanent Court was earlier established. On the
disappointment of those more general hopes, it might have been thought
that an attempt would sooner or later be made to provide for some proxi-
mate form of compulsory judicial settlement as among Latin American
States (see J. M. Yepes, “La Conférence panaméricaine de Bogota et le
droit international américain”, Revue générale de droit international public,
1949, Vol. 53, p. 65). For the reasons mentioned earlier, this they
accordingly proceeded to do, however abruptly and unheralded, in
Article XX XI of the Pact, by way of a collective declaration of accept-

81
147 ARMED ACTIONS (SEP. OP. SHAHABUDDEEN)

ance of the compulsory jurisdiction of the Court under Article 36, para-
graph 2, of the Statute of the Court. In the absence of clear language
compelling to the contrary, it would not be right to construe Article XX XI
as representing a level of commitment to the idea of compulsory judicial
settlement so markedly below that derivable from the development of
regional aspirations on the subject as to be practically illusory, if not
regressive when compared with the level of obligations already under-
taken by many American States in the ordinary way under the optional
clause.

As to the second aspect, there is no textual or logical connection
between Articles XXXI and XXXII. Article III provides for freedom
of choice of means of settlement, but, by a seemingly partial exception to
that general principle, Articles XX XII to XXXV prescribe a certain pro-
gression of steps where conciliation (which can apply to any dispute) has
been unsuccessfully tried. Those subsequent steps involve voluntary
arbitration or, where there has been failure to agree on arbitration, settle-
ment by the Court at the instance of either party (each being entitled to
apply), and, finally, where the Court declines jurisdiction (save in certain
cases) obligatory reference by the parties to arbitration. In this sense
conciliation is the key to what has been called the “automatic machinery”
of the Pact (see William Sanders, “The Organization of American States,
A Summary of the Conclusions of the Ninth International Conference
of American States”, International Conciliation, 1948, p. 404; and Raul
Luis Cardén, La Solucién Pacifica de Controversias Internacionales en el
Sistema Americano, Buenos Aires, 1954, p. 75).

It is within this framework that may be sought an explanation of an
apparent hiatus existing between Articles XX XI and XXXII in the sense
that, whereas the former is silent on the subject of conciliation, the ensuing
provisions of the latter begin somewhat disjointedly with the words,
“When the conciliation procedure previously established in the present
Treaty or by agreement of the parties does not lead to a solution. . .”. The
linkage backwards established by these words is with Articles XV to
XXX, which deal with conciliation, and not with Article XX XI, which
does not. The connective strand of the phrase seems to be simply carrying
forward the reading of those earlier provisions, no reference to Arti-
cle XXXI being germane to the narrative thus continued. Though, in the
result, a party does stand precluded from litigating under Article XXXII
unless conciliation has been unsuccessfully tried and there has been
failure to agree on arbitration, the concern in that Article is not with
the institution of those steps as preconditions to the right to litigate, but
rather with the conferment of a right to litigate where those steps have
in fact been taken. Article XXXI does not have any place in that self-
contained sequence. Nor can it; for once it is accepted that the object of
Article XXXII was not to prescribe a procedure for the exercise of a juris-

82
148 ARMED ACTIONS (SEP. OP. SHAHABUDDEEN)

diction but rather to confer a jurisdiction where certain procedures
otherwise prescribed have in fact been followed, it becomes impossible
to sustain the Honduran contention that Article XXXII was intended
to prescribe a procedure for the exercise of the jurisdiction conferred by
Article XXXI.

Latin American jurists, it may be noted, had had some experience in
dealing with conciliation in relation to other forms of settlement. Under
Article I of the General Treaty of Inter-American Arbitration, 1929, con-
ciliation was laid down as an optional preliminary to, and not a manda-
tory precondition of, arbitration of legal disputes corresponding to the
categories prescribed by the optional clause. By contrast, under Article 3
of the Treaty between Brazil and Venezuela for the Pacific Settlement of
Disputes, 1940, conciliation was explicitly established as a precondition to
settlement of such disputes by the International Court of Justice. With
such precedents before them, clearer language might have been expected
had it been the intention of the framers of the Pact of Bogota to prescribe
conciliation as a precondition to the exercise of the right to move the
Court under Article XXXI.

As to the third aspect, the commentators are divided on the subject. In
view of their association with the system in its early years, it would be right
to give weight to the views of Mr. Alberto Lleras Camargo and
Mr. F. V. Garcia-Amador. The former, though reporting somewhat sum-
marily on the particular point, considered that conciliation was a precon-
dition to recourse to the Court under both Articles XXXI and XXXII of
the Pact (see Alberto Lleras, “Report of the Ninth International Confer-
ence of American States”, Annals of the Organization of American States,
1949, Vol. 1, No. 1, pp. 48-49). Both sides agreed that Mr. Garcia-Amador
also subscribed to that view; but his position does not seem to me to be
altogether clear. A contrast suggests itself between The Inter-American
System, Its Development and Strengthening (Inter-American Institute of
International Legal Studies, 1966, pp. 78-79) (thought to have been pre-
pared under his general academic supervision) and his personal views as
expressed in Heidelberg in 1972 (see, by him, “To which Extent and for
which Subject-Matters is it Advisable to Create and Develop Special Judi-
cial Bodies with a Jurisdiction Limited to Certain Regions and to Certain
Subject-Matters ?”, in Judicial Settlement of International Disputes, Max-
Planck Institute for Comparative Public Law and International Law,
1974, p. 92). Referring to Article XXXI of the Pact, both works state
that “the Pact itself constitutes an unconditional declaration of the type
foreseen in” Article 36, paragraph 2, of the Statute of the Court. This is
then followed in the 1966 work by a paragraph stressed by Honduras and
reading:

“The foregoing notwithstanding, the compulsory nature of the
judicial settlement is subject, to be precise, to the fact that the Con-

83
149 ARMED ACTIONS (SEP. OP, SHAHABUDDEEN)

ciliation Procedure established in the Pact or by the decision of the
parties has not led to a solution and, in addition, that the said parties
have not agreed on an Arbitral Procedure. Only in these circum-
stances may one of the parties exercise its right to have recourse to
the Court and the other, therefore, be subject to its jurisdiction
(Article XXXIT).”

The corresponding paragraph in the 1972 statement reads, more
guardedly, it seems to me, as follows:

“However, two conditions are to be met before a party to the dis-
pute is entitled to have recourse to the ICJ in the manner prescribed
in Art. 40 of its Statute and before the Court has jurisdiction in
accordance with Art. 36 (1) of the said Statute : namely, when the con-
ciliation procedure previously established in the Pact or by agree-
ment of the parties does not lead to a solution, and the said parties
have not agreed upon an arbitral procedure.”

The internal structure of each of the two paragraphs and their conse-
quential relationship to the preceding common remark concerning
Article XXXI of the Pact seem somewhat different. The later paragraph
appears in substance to be addressed only to proceedings instituted (in
the manner prescribed in Article 40 of the Statute) under Article 36,
paragraph 1, of the Statute and presumably, therefore, in pursuance of
Article XXXII of the Pact. The passages in question are not, of course,
to be construed as if they were provisions of a statute, and too fine a point
need not be put on slight differences. Yet, assuming that Mr. Garcia-
Amador was a party to the 1966 statement, it is possible, I believe, to
discern some movement in this important area on the part of a thoughtful
mind.

Whatever may be the position of Mr. Garcia-Amador (and I recognize
that it is debatable), the view taken by Mr. Alberto Lleras does appear
to be held by Charles G. Fenwick, The Organization of American States,
the Inter-American Regional System (1963, p. 188); Hans van Mangoldt,
“Arbitration and Conciliation” (in Judicial Settlement of International
Disputes, Max-Planck Institute for Comparative Public Law and Inter-
national Law, 1974, p. 466); and R. P. Anand, International Courts and
Contemporary Conflicts (1974, p. 301). But it does not, in my opinion,
prevail over what I consider to be the ordinary and natural meaning of the
scheme of the Pact to be ascertained in accordance with the leading
principle enunciated in Article 31 of the Vienna Convention on the Law
of Treaties, 1969, or over the views of other commentators who speak
differently.

One of the earliest among these is William Sanders, an alternate
delegate of the United States at the Bogota Conference. His authority
was in fact put forward by Honduras in support of the opposite view
advanced by it, the particular passage cited reading as follows:

84
150 ARMED ACTIONS (SEP. OP. SHAHABUDDEEN)

“Consultations among the members of the Organization would
have no place in this scheme since in theory no dispute could escape
settlement, either by acceptance by the parties of the results of good
offices, mediation, investigation or conciliation, or failing such
acceptance, by a binding award reached through judicial or arbitral
settlement of all disputes, whether legal or non-legal in character.”
(Sanders, loc. cit., p. 401.)

Honduras submitted that by this passage Mr. Sanders “indicates, by com-
parison with” the 1945 draft, “the system which was finally to be defini-
tively adopted”. However, the judicial settlement provisions of the 1947
draft, to which the passage related, were not compulsory in character and,
more particularly, did not correspond in their essential features to Arti-
cles XXXI and XXXII of the 1948 Pact. With regard to these Articles, a
different position is suggested by a close reading of Sanders (pp. 403-404).
And this different position is, I think, sustained by others, including
Raul Luis Cardôn (op. cit., pp. 75-76); F. G. Fernandez-Shaw, La Organi-
zacion de los Estados Americanos (OEA) — Una Nueva Vision de América
(Madrid, 1959, pp. 369, 377 and 378); J. M. Ruda, “Relaciones de la
OEA y la UN en cuanto al Mantenimiento de la Paz y la Seguridad
Internacionales” (Revista Juridica de Buenos Aires, 1961, Vol. 1, Part II,
pp. 47-48); J. J. Caicedo Castilla, El Derecho Internacional en el Sistema
Interamericano (Madrid, 1970, p. 374, para. 417); Alberto Herrarte, “So-
lucién Pacifica de las Controversias en el Sistema Interamericano” (in
Sexto Curso de Derecho Internacional Organizado por el Comité Juridico
Interamericano, July-August 1979, Washington, 1980, pp. 220 and 225);
Félix Lavina and Horacio Baldomir, Instrumentos Juridicos para el
Mantenimiento de la Paz en América (Montevideo, 1979, pp. 29-30);
Galo Leoro F., “La Reforma del Tratado” (Joc. cit., pp. 46 and 53); idem,
“El Proyecto de Reformas del Comité Juridico Interamericano al Tra-
tado Americano de Soluciones Pacificas (Pacto de Bogota)” (Anuario
Juridico Interamericano, 1986, p. 22); and, although the reading is not
free from difficulty, P. J. I. M. de Waart, The Element of Negotiation
in the Pacific Settlement of Disputes between States (The Hague, 1973,
pp. 95-96).

Without going through these views seriatim or suggesting that they are
all equally considered or clear on the point, I have gained the impression
that their general tenor is reconcilable with the position taken by the Inter-
American Juridical Committee on the American Treaty on Pacific Settle-

-ment, which, in my understanding, made it reasonably clear at page 6 of
its 1985 Opinion that the right to move the Court under Article XXXI of
the Pact is not subject to the preconditions referred to in Article XXXII,
the view of the Rapporteur, Dr. Galo Leoro F., being to the same effect
(see “Analysis of the American Treaty on Pacific Settlement .. .”, loc. cit.,
pp. 48, 56-57 and 61 — Annex 23 to the Nicaraguan Counter-Memorial).
I share this opinion.

85
151 ARMED ACTIONS (SEP. OP. SHAHABUDDEEN)

IV. WHETHER THE NEGOTIATION REQUIREMENT OF ARTICLE IT OF THE
Pact OF BOGOTA HAS BEEN SATISFIED

I agree with the view expressed in paragraphs 75 and 92 of the
Judgment of the Court to the effect that, when the Nicaraguan Applica-
tion was filed, there were no negotiations in being or in prospect which
could ground an opinion by Honduras in good faith that the controversy
between it and Nicaragua could be settled by negotiations. I, however,
consider that that view is strengthened by giving some prominence to
the circumstance that, as it seems to me, Honduras effectively refused to
embark on direct bilateral negotiations.

On the record, it is clear that Nicaragua did endeavour to hold direct
bilateral negotiations with Honduras but that its efforts to do so failed
because (as appears more particularly from the substance of the Hon-
duran Foreign Minister’s Note of 23 April 1982 referred to in para-
graph 68 of the Judgment) Honduras for all practical purposes insisted on
a regional approach. Where States in fact negotiate with each other within
a multilateral framework (and they can only do so with the consent of each
side) the negotiations may well be regarded as direct bilateral negotiations
even though they take place within a multilateral framework. But there is
no principle which entitles a party to claim that it is offering to enter into
“direct bilateral negotiations through the usual diplomatic channels”
where it is in fact insisting on a multilateral framework as the only accept-
able basis for negotiating. Though an admissible method, bilateral nego-
tiations conducted within such a framework can scarcely constitute the
norm of “direct negotiations through the usual diplomatic channels”. I
do not accept that where, for example, a party is subject to a requirement
to enter into such negotiations, it is entitled unilaterally to impose a multi-
lateral framework as an indispensable condition for complying with the
requirement. Drawing on this approach, it seems to me that, in the cir-
cumstances referred to, Honduras effectively refused to enter into such
negotiations and so could not have been of the opinion that the contro-
versy between itself and Nicaragua could be settled in that manner.

Unable to rest on any negotiations occurring prior to the commence-
ment of the Contadora process, Honduras was obliged to rely on such nego-
tiations as were conducted within the Contadora process itself as consti-
tuting both negotiations within the meaning of the preliminary require-
ment relating to negotiations and as part of a special procedure adopted
consequent on the Parties being of opinion that a settlement could not
be produced by “direct negotiations through the usual diplomatic chan-
nels”. In the light of the procedural sequence prescribed by Article II of
the Pact as referred to below, I find no answer to the observation made
by counsel for Nicaragua when, speaking of the Contadora process
in this connection, he said, “I ne peut pas à la fois être et précéder !”

86
152 ARMED ACTIONS (SEP. OP. SHAHABUDDEEN)

I would add that a certain internal contradiction in the position of Hon-
duras excludes the possibility of an opinion being held by it to the effect
that the controversy which is the subject-matter of the Nicaraguan Appli-
cation could be settled by negotiations. Under Article II of the Pact the
consent of both parties is required for the adoption of a procedure as a
special procedure. But, under the scheme of that provision, the question of
both parties agreeing to treat a procedure as a special procedure can only
arise where the requirement relating to the opinion of the parties as to the
incapacity of negotiations to produce a settlement has been satisfied.
Since Honduras insists that the concurring opinions of both parties were
necessary to satisfy that requirement, it could not, on its own presentation,
deny a concurrence of opinions in respect of that requirement while
needing to affirm a concurrence of opinions in respect of the Contadora
process.

V. WHETHER THE CONTADORA PROCESS Is A BAR
TO THESE PROCEEDINGS

On this part of the case I propose, first, to notice what may be regarded
as a preliminary question relating to Article IV of the Pact, and, second, to
consider another approach to the decision reached.

As to the first point, it was the argument of Nicaragua that the subject-
matter of the Contadora process did not embrace the subject-matter of the
case at bar. If the argument is sound, it suffices to dispose of this branch of
the case in favour of Nicaragua, even making every other assumption in
favour of Honduras, including an assumption that the Contadora process
continued without material change after the filing of the Nicaraguan Ap-
plication. This is because the principle of Article IV naturally presupposes
that both of the procedures involved relate to the same “controversy”.
Indeed, that presupposition lies at the threshold of any attempt to invoke
the principle!. Not surprisingly, the Nicaraguan argument was strenu-
ously opposed by Honduras, chiefly on the ground that both the Conta-
dora process and the reliefs sought in the case were directed to achieving
the common purpose of bringing about a cessation of the transborder
activities alleged by Nicaragua. The difficult issue presented is whether
any such common physical result is a sufficient answer to what I under-
stand to be Nicaragua’s contention, that is to say, that what it is essen-
tially seeking from the Court is an authoritative declaration on the
question whether Honduras has violated its international legal obligations

! Referred to in the Nicaraguan arguments as the una via electa principle, and in
Fernandez-Shaw (op. cit., p. 370), as the exceptio de litispendentia. For the distinction,
see Dan Ciobanu, “Litispendence between the International Court of Justice and the
Political Organs of the United Nations”, in Leo Gross (ed.), The Future of the Inter-
national Court of Justice, 1976, Vol. 1, pp. 209 ff.

87
153 ARMED ACTIONS (SEP. OP. SHAHABUDDEEN)

to Nicaragua, and that nothing corresponding to any such declaration is
being sought on any basis or at any level through the Contadora process
which, though it might prevent similar questions from arising in future,
was not designed to determine that particular question.

A problem for Nicaragua would seem to be presented by the Nuclear
Tests (Australia v. France) case, in which it was held that the Australian
request for a declaration that “the carrying out of further atmospheric
nuclear weapon tests [by France] in the South Pacific Ocean [was] not con-
sistent with applicable rules of international law” (I.C.J. Reports 1974,
p. 260, para. 25) was not a prayer for separate relief but merely a statement
of reason in support of the other reliefs sought, and could not therefore be
granted once it was judged no longer possible to grant the latter. But, with-
out entering into the discussion of that interesting decision, there could
be an argument as to whether it is distinguishable, regard being had to
the fact that, unlike the position as found by the Court in that case, in
the instant case there is a prayer for reparation, the asserted transgressions
are not non-recurrent but are allegedly continuing, and there is no under-
taking by Honduras to discontinue them (see the observations of Judge
Sir Gerald Fitzmaurice in the Northern Cameroons case (I.C.J. Reports
1963, p. 98, note 2), and those of Judge Morelli (ibid., p. 141), in reference
to the Corfu Channel case (I.C.J. Reports 1949)). Such a distinction might
take strength from the authorities cited and the remarks made by the
joint minority in the Nuclear Tests case to the effect that

“to decide and declare that certain conduct of a State is or is not
consistent with international law is of the essence of international
adjudication, the heart of the Court’s judicial function” (CJ.
Reports 1974, p. 314).

Whatever was the position in the Nuclear Tests case, it would seem that
questions are open in this case as to whether it could be held that the
Nicaraguan “request for a declaration is the essential submission” or the
“basic submission”, to adopt the description given by the joint minority of
the Australian request for a declaration (1.C.J. Reports 1974, pp. 313 and
315 respectively); if so, whether the issues raised by such a declaration fell
for determination within the Contadora process; and, if not, whether
there was identity of subject-matter as between that process and the
instant case. The Judgment of the Court leaves these issues unresolved,
paragraph 93 stating that “it is unnecessary for the Court to determine
whether the Contadora process ... had the same object as that now in
progress before the Court”. However, although the Court has not deter-
mined that question, which therefore remains open, its Judgment logically
assumes an answer in favour of Honduras. Such an assumption could, of
course, be made for the purpose of determining the particular point on

88
154 ARMED ACTIONS (SEP. OP. SHAHABUDDEEN)

which the Court’s Judgment turned. I would note, however, that the
assumption so made is juridically one of some magnitude relating to a
major preliminary issue in deep contention between the Parties.

As to the second point, whatever may have led to the concordance of
views of the Parties on the matter, they both took the position that the
Contadora process continued (as in a sense it did) even after the filing of
the Nicaraguan Application (see paragraph 90 of the Judgment of the
Court). More particularly, however, and contrary to the finding of the
Court (with which I agree), neither side made any recognition of any sub-
stantial difference between the process as it existed before and as it existed
after that event. Yet, in my opinion, even if it is thought that the agreed
views of the Parties should be deferred to, and even if (which is far
from clear) the subject-matter of the Contadora process embraced that
of the Nicaraguan Application, the result reached by the Court stands
undisturbed.

This is so for the reason that, even on the assumptions made, the ques-
tion remains whether the Contadora process is a procedure of a kind
which serves to ground the prohibition in Article IV against simultaneous
recourse to another procedure. Honduras sought to answer this in the
affirmative by contending that the process is a “special procedure” within
the meaning of Article II. However, the prohibition in Article IV hinges
on the adoption of “any pacific procedure”. As is made clearer in the
Spanish text, which speaks of “uno de los procedimientos pacificos” (in
the Portuguese text “um dos processos pacificos”, and in the French text
“Pune des procédures pacifiques”), the reference in the English text of
Article IV to “any pacific procedure” relates to the reference in Article III
to “the pacific procedures established in the present Treaty”. This in turn
relates to the reference in Article IT to “the procedures established in the
present Treaty”. But Article II draws a distinction between “the pro-
cedures established in the present Treaty” and “such special procedures
as, in their opinion, will permit them to arrive at a solution”, with the result
that the prohibition in Article IV hinges not on “special procedures” but
only on “pacific procedures” in the sense of “procedures established
in the present Treaty”. Hence, if, as argued by Honduras, the Contadora
process is a special procedure, it does not serve to ground the prohibition.

It is, in my opinion, equally clear that the Contadora process, though
generically a pacific procedure, is not a “pacific procedure” within the
meaning of Article IV. The process appears to comprehend a protean
amalgam of elements of negotiation, good offices, mediation and pos-
sibly conciliation, the proportionate weight of each element varying
from phase to phase. Though referred to in the Pact, negotiation is not
a procedure established by it. The others are so established, but the
prescribed steps relating to mediation and conciliation — no particular
ones were prescribed in relation to good offices — were not observed and

89
155 ARMED ACTIONS (SEP. OP. SHAHABUDDEEN)

were not intended to be observed, with the suggested inference that the
procedures followed were not those established by the Pact. Further, as
distinguished from what may be possible in the case of a special pro-
cedure, no pacific procedure established by the Pact consists of a com-
bination of others or permits of their simultaneous use; the principle of
Article IV, appealed to by Honduras, is itself against that. The Contadora
process is generally and rightly regarded as unique. Neither the process
as a whole nor any procedure forming part of it can fairly be seen as
answering to the description of any pacific procedure established by the
Pact.

In so far as concerns Esquipulas Il, this, to the extent that it is accepted
as an unfolding of the Contadora process, is covered by the foregoing. Ifit
represents a materially new process, it is not relevant to the question of
admissibility since it came into being after the case was brought. However,
the matter may bear reference to a statement by the Honduran Foreign
Minister published in La Tribuna of 3 June 1988, in which he asserted
“the incompatibility between ‘the Guatemala Procedure’ and judicial
recourse” and said:

“Once the issue of the Court’s jurisdiction is decided, Honduras
will be free of undue pressure from Nicaragua. It will be able to con-
tinue contributing to the normalization of Central America by
complying with the commitments undertaken in good faith in the
special Esquipulas IT procedure.”

The implication that Honduras would not be complying with the commit-
ments undertaken by it in the special Esquipulas If procedure whilst
this case was pending led the Agent for Nicaragua to submit to the Court
that

“on the other side of the Atlantic Honduras tells its Latin American
counterparts that it cannot comply with Esquipulas because of these
proceedings. On the other hand, on this side of the Atlantic and
before the Court, Honduras says these proceedings should not
go ahead because there is another process that is ongoing and more
appropriate, something which stops the Court from continuing
this case.”

It seems difficult to fault that statement to the extent that it is based on the
proposition that Honduras cannot have it both ways.

The relative lack of utilization of the Pact combines with the recourse
which has instead been made over the years to other inter-American
procedures to give some significance to the fact that, prior to the institu-
tion of the case, neither of the two Parties, nor, indeed, any interested third
party, had ever suggested that the Contadora process was a procedure
within the framework of the Pact. Accepting that a specific commitment to
that view was not legally necessary, the silence is still noteworthy. Had a

90
156 ARMED ACTIONS (SEP. OP. SHAHABUDDEEN)

statement in the sense referred to been made, El Salvador, a participant in
the Contadora process but not a member of the Pact, might have offered
a comment. I agree with the Court that, valuable as it is, the Contadora

process is not a bar to these proceedings.

(Signed) Mohamed SHAHABUDDEEN.

91
